124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Lewis BARNES, Appellant.
No. 97-1072.
United States Court of Appeals, Eighth Circuit.
Submitted:  September 12, 1997.Filed:  September 23, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BEAM, MAGILL, and LOKEN, C.J.
PER CURIAM.


1
Lewis Barnes appeals his convictions following a conditional guilty plea of being a felon in possession of a firearm pursuant to 18 U.S.C. § 922(g)(1).  Counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and was granted leave to withdraw.  Barnes did not file a pro se supplemental brief.


2
On appeal Barnes asserts that the district court erred in denying his pretrial motion to dismiss.  Specifically, Barnes argues that his federal prosecution following an unsuccessful state prosecution constituted a double jeopardy violation.  Our de novo review reveals no error in the district court's denial of Barnes's motion to dismiss on double jeopardy grounds, as Barnes's prosecution was permissible under the dual sovereignty doctrine, and no exceptions apply.  See United States v. Basile, 109 F.3d 1304, 1306-07 (8th Cir.1997), petition for cert. filed, No. 97-5057 (June 26, 1997), and petition for cert. filed, 66 U.S.L.W. 3129 (July 25, 1997) (97-171)


3
Having carefully reviewed counsel's submission and the record in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues.


4
Accordingly, we affirm the judgment of the district court.